DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 	The certified copy has been filed on August 10, 2020.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Three-Dimensional Semiconductor Memory Device With Increased Reliability.
Election/Restrictions
Applicant's election with traverse of Species 1 (Fig. 6, claims 1-20) in the reply filed on June 8, 2021 is acknowledged.  The traversal is on the ground(s) that if asked to choose between Figs. 6 and 8 of instant application none of the claims could be examined.  This is not found persuasive because as noted in the restriction requirement of June 4, 2021, all claims are generic to the two species, and the restriction is based on the differences of the common source structure CSS2.  In Fig. 6, CSS2 is the same thickness as CSS1 in the D2 direction and in Fig. 8, CSS2 has a smaller thickness than CSS1 in the D2 direction.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Claim 4 recites the limitation “wherein a second vertical structure penetrate the staircase structure,” which makes it unclear if there is another second vertical structure or if the same vertical structure was meant to penetrate the staircase structure.  For purposes of examination this will be interpreted as “wherein the second vertical structure penetrates the staircase structure,”


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Choi (US 2019/0371808).	Claim 1, Choi discloses (Figs. 2/3A) a three-dimensional semiconductor memory device, 100, substrate, Para [0039]) including a first region (CAR, cell array region, Para [0039]) and a second region (CNR, connection region, Para [0039]) adjacent to the first region (CNR adjacent CAR), the second region having a top surface positioned at a lower vertical level than a top surface of the first region (Fig. 3A, CNR has top surface positioned at lower vertical level than top surface of CAR); 	a stack structure (ST, stack structure, Para [0041]) on the first region and the second region (ST is on CAR and CNR), the stack structure including a plurality of insulation layers (ILD, insulating layers, Para [0041]) and a plurality of electrodes (EL, electrodes, Para [0041]) alternately stacked (ILD and EL are alternately stacked), the stack structure having a staircase structure on the second region (ST has staircase structure on CNR); 	a first vertical structure (VS1, first vertical channel structure, Para [0041]) penetrating the stack structure on the first region and connected to the substrate (VS1 penetrates ST on CAR and connects to 100, Para [0046]); 	a second vertical structure (VS2, second vertical channel structure, Para [0041])  penetrating the stack structure on the second region (VS2 penetrates ST on CNR), the second vertical structure including a lower semiconductor pattern (LSP2, second lower semiconductor pattern, Para [0053]) connected to the substrate (LSP2 connected to 100) and an upper semiconductor pattern (USP2, second upper semiconductor pattern, Para [0053]) connected to a top surface of the lower semiconductor pattern (USP2 connected to top surface of LSP2, Para [0053]); 	a metal structure (CSS, common source structure have metals,  Para [0044], [0063]) on a lateral surface of the stack structure (CSS has CSS1 and CSS2 which are on a lateral surface of ST, see Figs. 3B-3C), the metal structure including a first portion (CSS1, first common source structure, Para [0045]) contacting the first region of the substrate (CSS1 contacts CAR see Fig. 2, 3B) and a second portion CSS2, second common source structure, Para [0045])  on the second region of the substrate (CSS2 is on CNR, see Fig. 2, 3C); and 	a dielectric pattern (105, dielectric pattern, Para [0040]) between a bottom surface of the second portion of the metal structure and the top surface of the second region (Fig. 3D, 105 is between a bottom surface of CSP2 of CSS2 and a top surface of 100 of CNR)	wherein the second vertical structure has a greater width than the first vertical structure (LSP2 of VS2 has a greater width than LSP1 of VS1 since LSP1 has a gate dielectric creating a protrusion 15) , and the top surface of the lower semiconductor pattern is located at a lower vertical level than a lower surface of the metal structure (Figs. 2 and 3A-3B, top surface of LSP2 is lower that a lower surface of CSS1 since there is a step T).	Claim 2, Choi discloses (Figs. 2/3A) the three-dimensional semiconductor memory device of claim 1, wherein an uppermost surface of the second region vertically overlapping the stack structure (top portion of 100 in CNR) is located at a lower vertical level than the top surface of the first region (top portion of 100 in CNR is located at a lower vertical level than top surface of CAR).	Claim 3, Choi discloses (Figs. 2/3A) the three-dimensional semiconductor memory device of claim 1, wherein the top surface of the lower semiconductor pattern is located at a lower vertical level than a bottom surface of the first vertical structure (Fig. 3A, top surface of LSP2 is located at a lower vertical level than a bottom surface of VS1).	Claim 4, Choi discloses (Figs. 2/3A) the three-dimensional semiconductor memory device of claim 1, wherein the second vertical structure penetrates the staircase structure (VS2 penetrates staircase of CNR).	Claim 5, Choi discloses the three-dimensional semiconductor memory device of claim 1, wherein the bottom surface of the second portion of the metal structure is located at a vertical level between the top surface of the first region and the top surface of the second region (Fig. 3C, since CSS2 105, a bottom surface of it would be located between top surface of CAR and top surface of CNR).	Claim 6, Choi discloses the three-dimensional semiconductor memory device of claim 1, wherein the second portion of the metal structure is electrically insulated from the substrate (Fig. 3C, CSS2 is insulated from 100 by dielectric pattern 105, Para [0040]).	Claim 7, Choi discloses (Figs. 2/3A) the three-dimensional semiconductor memory device of claim 1, further comprising a vertical dielectric structure (IP, vertical dielectric structure, Para [0045]) between the first portion of the metal structure and the second portion of the metal structure (Fig. 2, IP is between CSS1 and CSS2).	Claim 8, Choi discloses the three-dimensional semiconductor memory device of claim 7, wherein a bottom surface of the vertical dielectric structure is located at a lower vertical level than the top surface of the first region (Fig. 3D, bottom surface of IP is located at a lower level than top surface of 100 of CAR).	Claim 9, Choi discloses (Figs. 2/3A) the three-dimensional semiconductor memory device of claim 1, wherein the top surface of the dielectric pattern is located at a higher vertical level than a bottom surface of the first vertical structure (top surface of 105 is at a higher vertical level than bottom surface of VS1).	Claim 10, Choi discloses (Figs. 2/3A) the three-dimensional semiconductor memory device of claim 1, wherein the top surface of the lower semiconductor pattern is located at a lower vertical level than the top surface of the dielectric pattern (top surface of LSP2 is located at a lower vertical level than top surface of 105).	Claim 11, Choi discloses (Figs. 2/3A) a three-dimensional semiconductor memory device, comprising: 	a substrate (100, substrate, Para [0039]) including a first region (CAR, cell array region, Para CNR, connection region, Para [0039]) adjacent to the first region (CNR adjacent CAR), the second region having a top surface positioned at a lower vertical level than a top surface of the first region (Fig. 3A, CNR has top surface positioned at lower vertical level than top surface of CAR);	a stack structure (ST, stack structure, Para [0041]) including a plurality of electrodes (EL, electrodes, Para [0041])  stacked on the first region and the second region (EL are stacked on CAR and CNR), the stack structure having a staircase structure on the second region (ST has staircase structure on CNR); 	a first vertical structure (VS1, first vertical channel structure, Para [0041]) penetrating the stack structure on the first region and connected to the substrate (VS1 penetrates ST on CAR and connects to 100, Para [0046]);	a second vertical structure (VS2, second vertical channel structure, Para [0041])  penetrating the stack structure on the second region (VS2 penetrates ST on CNR) the second vertical structure having a greater width than the first vertical structure (LSP2 of VS2 has a greater width than LSP1 of VS1 since LSP1 has a gate dielectric creating a protrusion 15); 	a metal structure (CSS, common source structure have metals,  Para [0044], [0063])  on a side of the stack structure (CSS has CSS1 and CSS2 which are on a lateral side of ST, see Figs. 3B-3C) 	a first metal structure (CSS1, first common source structure, Para [0045]) on a side of the stack structure, the first metal structure contacting the first region of the substrate (CSS1 contacts CAR see Fig. 2, 3B); 	a second metal structure (CSS2, second common source structure, Para [0045]) on the side of the stack structure on the second region (CSS2 is on CNR, see Fig. 2, 3C); and 	a dielectric pattern (105, dielectric pattern, Para [0040])  between a bottom surface the second metal structure and the top surface of the second region (Fig. 3D, 105 is between a bottom surface of CSP2 of CSS2 and a top surface of 100 of CNR), 	wherein the second vertical structure includes a lower semiconductor pattern (LSP2, second lower semiconductor pattern, Para [0053]) connected to the substrate (LSP2 connected to 100) and an upper semiconductor pattern (USP2, second upper semiconductor pattern, Para [0053]) connected to a top surface of the lower semiconductor pattern (USP2 connected to top surface of LSP2, Para [0053]), and 	the top surface of the lower semiconductor pattern is located at a lower vertical level than a bottom surface of the second metal structure (Figs. 3A and 3C combined show top surface of LSP2 would be located a lower vertical level than bottom surface of CSS2).	Claim 12, Choi discloses (Figs. 2/3A) the three-dimensional semiconductor memory device of claim 11, further comprising an insulation layer (ILD, insulation layers, Para [0041]) between two electrodes adjacent to each other among the plurality of electrodes (ILD between two middle ELs), wherein the dielectric pattern has a thickness greater than the insulation layers (105 has greater vertical thickness than middle ILD).	Claim 13, Choi discloses (Figs. 2/3A) the three-dimensional semiconductor memory device of claim 11, wherein, the dielectric pattern is located between the top surface of the second region and the stack structure (105 is between top surface of 100 in CNR and ST).	Claim 14, Choi discloses (Figs. 2/3A) the three-dimensional semiconductor memory device of claim 11, wherein an uppermost surface of the second region vertically overlapping the stack structure (top portion of 100 in CNR) is located at a lower vertical level than the top surface of the first region (top portion of 100 in CNR is located at a lower vertical level than top surface of CAR).	Claim 15, Choi discloses (Figs. 2/3A) the three-dimensional semiconductor memory device of claim 11, wherein a top surface of the dielectric pattern is coplanar with the top surface of the first region (top surface of 105 is coplanar with top surface of 100 in CAR).Claim 16, Choi discloses (Figs. 2/3A) the three-dimensional semiconductor memory device of claim 11, wherein the top surface of the lower semiconductor pattern is located at a vertical level between the top surface of the first region and the top surface of the second region (top surface of LSP2 is located at a vertical level between top surface of CAR and top surface of CNR).	Claim 17, Choi discloses the three-dimensional semiconductor memory device of claim 11, wherein the bottom surface of the second metal structure is located at a vertical level between the top surface of the first region and the top surface of the second region (Fig. 3C and 3A, since bottom surface of CSS2 is below a top surface of 105, it would be at a vertical level between top surface of CAR and top surface of CNR).	Claim 18, Choi discloses (Figs. 2/3A) the three-dimensional semiconductor memory device of claim 11, wherein the second metal structure is insulated from the first metal structure (Fig. 2, CSS2 is insulated from CSS1 by dielectric structure IP, Para [0045]).	Claim 19, Choi discloses (Figs. 2/3A) the three-dimensional semiconductor memory device of claim 11, further comprising a vertical dielectric structure (IP, vertical dielectric structure, Para [0045]) between the first metal structure and the second metal structure (Fig. 2, IP is between CSS1 and CSS2).	Claim 20, Choi discloses (Figs. 2/3A) the three-dimensional semiconductor memory device of claim 11, wherein the top surface of the dielectric pattern is located at a higher vertical level than a bottom surface of the first vertical structure (top surface of 105 is located at a higher vertical level than bottom surface of VS1).	
Conclusion

 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/G.G.R/Examiner, Art Unit 2819                                                                                                                                                                                                        

				/ISMAIL A MUSE/                                                          Primary Examiner, Art Unit 2819